Exhibit 10.1










CONNECTICUT DEVELOPMENT AUTHORITY

and

THE CONNECTICUT LIGHT AND POWER COMPANY










                                                             

FIRST AMENDMENT TO AMENDED AND RESTATED

LOAN AGREEMENT

                                                             










Dated as of October 1, 2008

Connecticut Development Authority

$62,000,000 Pollution Control Revenue Bonds

(The Connecticut Light and Power Company Project - 1996A Series)























THIS FIRST AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT, made and dated as
of October 1, 2008 (the “First Amendment”), amending that certain Amended and
Restated Loan Agreement made and dated as of January 1, 1997 (the “Amended and
Restated Loan Agreement”), which Amended and Restated Loan Agreement amended and
restated that certain Loan Agreement made and dated as of May 1, 1996 (the
“Original Loan Agreement”), each by and between the Connecticut Development
Authority, a body corporate and politic constituting a public instrumentality
and political subdivision of the State of Connecticut, and The Connecticut Light
and Power Company, a corporation organized and existing under the laws of the
State of Connecticut,

WITNESSETH THAT:

WHEREAS, the State Commerce Act, constituting Connecticut General Statutes,
Sections 32-1a through 32-23zz, as amended (the “Act”), declares that there is a
continuing need in the State (1) for economic development and activity to
provide and maintain employment and tax revenues and to control, abate and
prevent pollution to protect the public health and safety and (2) for assistance
to public service businesses providing transportation and utility services in
the State, and that the availability of financial assistance and suitable
facilities are important inducements to industrial and commercial enterprises to
remain or locate in the State and to provide industrial, recreation, urban and
public service projects; and

WHEREAS, the Act provides that (1) the term “project” as used therein means any
facility, plant, works, system, building, structure, utility, fixture or other
real property improvement located in the State, and the land on which it is
located or which is reasonably necessary in connection therewith, which is of a
nature or which is to be used or occupied by any person for purposes which would
constitute it as an economic development project, recreation project, urban
project, public service project or health care project, and any real property
improvement reasonably related thereto, and (2) a project may also include or
consist exclusively of machinery, equipment or fixtures; and

WHEREAS, the Act defines economic development project to include “any project
which is to be used or occupied by any person for . . . (2) controlling,
abating, preventing or disposing land, water, air or other environmental
pollution . . . or (3) the conservation of energy or the utilization of
cogeneration technology or solar, wind, hydro, biomass or other renewable
sources to produce energy for any industrial or commercial application”; and

WHEREAS, the Act provides that the Authority shall have power to determine the
location and character of, and extend credit or make loans to any person for the
planning, designing, acquiring, improving and equipping of, a project which may
be secured by loan, lease or sale agreements, contracts and other instruments,
upon such terms and conditions as the Authority shall determine to be
reasonable, to require the inclusion in any contract, loan agreement or other
instrument of such provisions for the construction, use, operation, maintenance
and financing of the project as the Authority may deem necessary or desirable,
to issue its bonds for such purposes, subject to the approval of the Treasurer
of the State, and, as security for the payment of the principal or redemption
price, if any, of and interest on any such bonds, to pledge or assign such a
loan, lease or sale agreement and the revenues and receipts derived by the
Authority from such a project; and











WHEREAS, the Authority, by a resolution adopted April 17, 1996, authorized the
issuance of $62,000,000 principal amount of its Pollution Control Revenue Bonds
(The Connecticut Light and Power Company Project - 1996A Series) (the “Bonds”)
for the purpose of providing funds for the financing of construction of and
additions to the pollution control and sewage and solid waste disposal
facilities of The Connecticut Light and Power Company (the “Borrower”); and

WHEREAS, pursuant to such resolution, the Bonds were secured by an Indenture of
Trust, dated as of May 1, 1996 (the “Original Indenture”), by and between the
Authority and U.S. Bank National Association (as successor-in-interest to Fleet
National Bank), as trustee; and

WHEREAS, concurrently with the execution of the Original Indenture, the
Authority and the Borrower entered into the Original Loan Agreement, providing
for a loan by the Authority to the Borrower in an amount equal to the principal
and amount of the Bonds; and

WHEREAS, in order to support the payment of the Bonds, the Borrower,
concurrently with the execution of the Original Indenture, arranged for the
delivery to the Paying Agent (as hereinafter defined) of an irrevocable Letter
of Credit, dated the date of the delivery of the Bonds (the “Letter of Credit”),
issued by Canadian Imperial Bank of Commerce, New York Agency, for the account
of the Borrower in favor of the Paying Agent as beneficiary on behalf of the
owners of the Bonds; and

WHEREAS, on May 21, 1996, the Authority issued the Bonds under and in accordance
with the provisions of the Original Indenture; and

WHEREAS, in order to replace the Letter of Credit with a substitute Credit
Facility (as such term is defined in the Original Indenture) consisting of
credit support in the form of a bond insurance policy (the “Bond Insurance
Policy”) issued by Ambac Assurance Corporation (the “Bond Insurer”) and
liquidity support in the form of a standby bond purchase agreement, by and
between the Borrower and Societe Generale, New York Branch, and to further
secure the Bonds with the Borrower’s 1996 Series B First Mortgage Bonds (the
“Mortgage Bonds”), the Authority and the Trustee have previously amended and
restated in its entirety the Original Indenture pursuant to that certain Amended
and Restated Indenture of Trust, dated as of January 1, 1997 (the “Amended and
Restated Indenture of Trust”), and the Authority and the Borrower have
previously amended and restated in its entirety the Original Loan Agreement
pursuant to the Amended and Restated Loan Agreement; and

WHEREAS, the Borrower now desires to terminate and release the Bond Insurance
Policy in accordance with and pursuant to the terms and provisions of a certain
Release Agreement, dated as of October 1, 2008, by and among the Bond Insurer,
the Borrower, the Trustee, Morgan Stanley & Co. Incorporated and the Authority
(the “Release Agreement”); and

WHEREAS, the Authority, at the request of the Borrower, has determined to
further amend the Amended and Restated Loan Agreement in order to provide for
the amendments, modifications and other changes necessary to reflect the
termination and release of the Bond Insurance Policy;





- 2 -







WHEREAS, Section 11.3 of the Amended and Restated Indenture of Trust provides
that the Amended and Restated Loan Agreement may be amended with the consent of
the owners of not less than 662/3% in aggregate principal amount of the Bonds
Outstanding and so affected given and procured as provided in Section 10.3
thereof;

WHEREAS, Section 9.4 of the Amended and Restated Loan Agreement provides that
the Amended and Restated Loan Agreement may be amended only with the concurring
written consent of the Trustee.

NOW, THEREFORE, in consideration of the premises and of the mutual
representations, covenants and agreements herein set forth, the Authority and
the Borrower, each binding itself, it successors and assigns, do mutually
promise, covenant and agree as follows:

ARTICLE I
AUTHORITY AND DEFINITIONS

Section 1.1.

Authority for First Amendment.  This First Amendment is executed in accordance
with the provisions of Sections 10.3 and 11.3 of the Amended and Restated
Indenture of Trust and pursuant to the Act.

Section 1.2.

Definitions.  Capitalized terms used herein and not otherwise defined shall have
the respective meanings accorded such terms in the Amended and Restated Loan
Agreement.

ARTICLE II
AMENDMENTS

Section 2.1.

Amendments.  Section 1.2 of the Amended and Restated Loan Agreement is hereby
amended by the addition of a new subsection (13) to read as follows:

“(13)

From and after the date upon which there is no Insurance Policy in effect, all
provisions relating to the Bond Insurer or the Insurance Policy, as the case may
be, and all references to the Bond Insurer or the Insurance Policy, as the case
may be, in the Indenture, the Mortgage Bonds, this Agreement, and the Bonds
shall be ineffective.”

ARTICLE III
MISCELLANEOUS

Section 3.1.

Severability.  If any provision of this First Amendment is held invalid by any
court of competent jurisdiction, such holding shall not invalidate any other
provision hereof.

Section 3.2.

Applicable Law.  This First Amendment shall be governed by the applicable laws
of the State of Connecticut.

Section 3.3.

Continuation of the Amended and Restated Loan Agreement.  Except as expressly
amended and supplemented by this First Amendment, the Amended and Restated Loan
Agreement is and shall remain in full force and effect in accordance with its
terms.





- 3 -







Section 3.4.

Execution in Counterparts.  This First Amendment may be executed in
counterparts, all such counterparts shall be deemed to be originals, and
together, they shall constitute but one and the same instrument.

Section 3.5.

Effective Date.  This First Amendment shall become effective when the consent of
the owners of not less than 662/3% in aggregate principal amount of the Bonds is
obtained in accordance with and pursuant to Sections 10.3 and 11.3 of the
Amended and Restated Indenture of Trust.








- 4 -







IN WITNESS WHEREOF, the Authority has caused this Agreement to be executed in
its corporate name by a duly Authorized Representative, and the Borrower has
caused this Agreement to be executed in its corporate name by its duly
authorized officer all as of the date first above written.

Connecticut Development Authority










By   /s/ Karin A. Lawrence                

Name: Karin A. Lawrence

Authorized Representative










The Connecticut Light and

Power Company







By  /s/ Patricia C. Cosgel

Name:  Patricia C. Cosgel

Title:  Assistant Treasurer

CONSENTED TO:




U.S. Bank National Association,

as Trustee




By: __/s/ Elizabeth C. Hammer

     

 Elizabeth C. Hammer

Vice President














- 5 -





